In his motion for rehearing appellant contends that we erred in our original opinion in holding the testimony of B. R. Allen admissible on the ground that it was a part of the res gestae. We have again reviewed the record in the light of his contention but see no good reason to recede from the conclusion expressed in the original opinion. See Potts v. State,52 Tex. Crim. 368; Sneed v. State, 28 Tex.Crim. R.; Roberts v. State, 99 Tex.Crim. R.. Many other cases could be cited.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.